internal_revenue_service national_office technical_advice_memorandum number release date index number control number tam-113531-99 cc dom p si b8 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no period’s involved no conference held issue is the taxpayer furnishing transportation to the general_public in an automobile bus that is either scheduled and along regular routes or has a passenger seating capacity of at least adults not including the driver and therefore eligible to claim a credit for amounts payable under sec_6427 of the internal_revenue_code for diesel_fuel used in its vehicles conclusion the taxpayer is furnishing transportation to the general_public in an automobile bus that is neither scheduled and along regular routes nor has a passenger seating capacity of at least adults not including the driver and therefore is not eligible to claim a credit for amounts payable under sec_6427 facts the taxpayer provides community transportation services in automobile buses to members of the general_public the taxpayer picks up and drops off passengers at specific locations and at certain times in accordance with the requests of passengers on-demand travel services a manifest is prepared each day that shows the passengers the routes and the schedule for that day passengers interested in the service must telephone their request within the required time in order to be placed on a manifest the taxpayer furnishes the transportation at a full fare or for some pre- certified passengers at fare that is reduced because of medicare or medicaid subsidies the taxpayer’s buses during the tax periods at issue had a passenger seating capacity of up to adults the taxpayer purchased taxed diesel_fuel for use in these buses to provide the on- demand service for and the taxpayer claimed a credit for the federal excise_tax on the fuel so used on its annual income_tax return applicable law sec_4081 imposes a tax on the removal of diesel_fuel from any refinery or terminal the entry of diesel_fuel into the united_states for consumption use or warehousing and the sale of diesel_fuel to an unregistered person where there has not been a prior taxable removal or entry sec_6427 provides that if any diesel_fuel on which tax was imposed by sec_4081 is used in an automobile bus while engaged in furnishing for compensation passenger land transportation available to the general_public the secretary shall pay without interest to the ultimate_purchaser of such fuel an amount equal to the product of the number of gallons of such fuel so used multiplied by the rate at which tax was imposed on such fuel by sec_4081 sec_6427 provides that sec_6427 shall not apply with respect to fuel used in any automobile bus while engaged in furnishing transportation available to the general_public if the transportation is not scheduled and not along regular routes unless the seating capacity of such bus is at least adults not including the driver sec_34 allows a credit against income_tax for amounts payable under sec_6427 with respect to fuels used for a nontaxable purpose rationale the taxpayer is the ultimate_purchaser of the taxed diesel_fuel used in the buses the taxpayer’s services are available to the general_public any person can telephone x request service and pay a subsidized or unsubsidized fare as such the taxpayer would be eligible to claim a credit for amounts payable under sec_6427 if either the transportation is scheduled and along regular routes or the seating capacity of the bus is at least adults not including the driver the taxpayer does not satisfy the first alternative portion of the definition the taxpayer’s service is not transportation that is scheduled and along regular routes the taxpayer’s buses provide transportation according to a daily manifest that contains the schedule and routes that respond to requests for service for that particular day a daily manifest may or may not include a stop that has been included on a previous manifest traditional service by a local transit system unlike the taxpayer’s requires passengers to take the bus to and from designated stops in accordance with a timetable the taxpayer’s service is not to and from fixed locations at regular intervals the taxpayer provides on-demand service that is similar to the type of service provided by a taxi or limousine service further the taxpayer does not satisfy the second alternative portion of the definition the taxpayer’s buses as modified for operation during the tax periods did not seat at least adults caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
